DETAILED ACTION

This Office Action is in response to the application as originally filed on 11/15/2020. The detail office action to the pending claims 1-10 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Furthermore, these one or more claims limitation lack an inherent structural nature due to the use of the generic term ‘module’ to describe the above elements. Such claim limitation(s) is/are: claims 6, 8, and 10. With regard to these claims, limitations “frequency domain channel estimation module…configured to”; “time domain tap information obtaining module…configured to”; “tap filter module…configured to”; “time domain tap information prediction module…configured to”; “frequency domain channel information processing module…configured to”; “initialization extreme learning machine module…configured to”; and “loss function calculation module … configured to” have been interpreted under 35 U.S.C. 112(f).
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Figures 1, 4 and the associated written description show the structural nature of these elements.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1 recites an acronym “OFDM” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is respectfully requested.
Claim 6 recites an acronym “OFDM” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is respectfully requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, et al., “Long range channel prediction for adaptive OFDM systems”, IEEE, Nov. 2004 in view of Jiang et al., “Long-Range MIMO Channel Prediction Using Recurrent Neural Networks”, IEEE, March 2020 (The comments in parentheses apply to the prior art document)
RE claims 1 and 6, Wong et al. (hereinafter, “Wong”) discloses a time domain channel prediction method and a time domain channel prediction system for an OFDM wireless communication system (e.g. Wong Fig. 1), comprising: a frequency domain channel estimation module configured to obtain/obtaining OFDM frequency domain channel information by channel estimation (e.g. Wong Fig. 1, Abstract, Pg. 733, left-hand column, lines 12-17, Formulas 5-7: uses an N-point FFT to obtain frequency domain channel estimation on each OFDM data subcarrier), and 
a time domain tap information module configured to obtain/obtaining time domain tap information by performing inverse Fourier transform on the OFDM frequency domain channel information (e.g. Wong Fig. 1, Abstract, Pg. 733, left-hand Column, lines 1-7, Formulas 4, 13: uses an N-point IFFT to obtain the time-domain channel taps on each OFDM data subcarrier); a tap filter module configured to filter/filtering significant delay taps in a channel impulse response according to  uses a tap filter to filter delay taps according to the time domain tap information); a time domain tap information prediction module configured to perform/performing prediction on each of the filtered significant delay taps […] to obtain next-moment time domain tap information of each of the significant delay taps (e.g. Wong Fig. 1, Abstract, Pg. 733, left-hand column, lines 1-17; Pg. 733, right-hand column, last 9 lines; on Pg. 734, the teaching under the subtitle “C. Prediction on the time-domain channel taps”; and Formulas 16-19: channel predictor for performing prediction on each of the filtered, delayed channel taps to obtain future time domain tap information of each of the delay channel taps); and a frequency domain channel information processing module configured to combine/combining the next-moment time domain tap information of each of the significant delay taps obtained by prediction, and then converting the next-moment time domain tap information into predicted frequency domain channel information by using Fourier transform (e.g. Wong Fig. 1, Pg. 735, right-hand column, last 22 lines form bottom: uses N-point Fourier transform to combine the future time domain tap information of each of the delay channel taps to get predicted frequency domain response).  
The subject matter of claims 1 and 6 differs from Wong in that Wong does not explicitly disclose the limitation [by using a trained extreme learning machine] as recited. However, Jiang et al. (hereinafter, “Jiang”) discloses performing prediction by using a trained extreme learning machine (e.g. Jiang Figs. 1, 3, Abstract and Pages 2-4). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Wong with Jiang’s teaching or suggestion for predicting and obtaining future tap information by using trained machine learning. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 6.

Allowable Subject Matter
Claims 2-4, 8-9 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 5 and 10 are objected to as being dependent upon a rejected base claims and as being dependent upon objected claims 4 and 9, respectively , but would be allowable if rewritten in independent form including all of the limitations of the base claims, objected claims 4 and 12 and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/BERHANU TADESE/Primary Examiner, Art Unit 2632